O’Brien, J.:
The first question ¡presented is as to whether the plaintiff’s motion for judgment upon the pleadings made at the opening of the case should have been granted. In support of such motion the cases of Fleischmann v. Stern (90 N. Y. 110); Beard v. Tilghman (66 Hun, 16), and Douglass v. Phenix Ins. Co. (138 N. Y. 209) were urged upon the court below, and are brought to our attention as authority for the rule that an affirmative defense, though inconsistent with the allegations of the complaint, when not coupled with or accompanied by a denial of such allegations, raises no issue. While not dissenting from this statement of the rule when applied to the construction of pleadings, we think it has no application to the case at bar, for it will be noticed that the material averment in the complaint constituting the right of action against the defendants was that of nonpayment, .and that this is expressly controverted in the answer and payment pleaded. The complaint alleged that the $10,000 “ should be paid out of the purchase price in equal installments by the defendants,” and that the defendants agreed to pay the same “ as follows, *296viz., $2,000 cash down, and the balance in four annual equal payments.” But the answer denies that-the payment of the amount was. to be made at any such times or in any such manner, and avers, in brief, that it was to be applied by the plaintiff as a contribution to the capital. Whether this defense was supported by such a preponderance of evidence that the direction of a verdict was justified, presents the important question on this appeal.
In Bagley v. Bowe (105 N. Y. 171) the rule to be applied is thus stated in the syllabus : “ To justify the court in directing a verdict in any case upon the facts, the evidence must be undisputed, or so certain and convincing that no reasonable mind, could come to any but one conclusion. In other cases, while the. trial court or the General Term is authorized to set aside the verdict and direct the issues to be retried before another jury, if in its judgment the verdict is against the weight or preponderance of evidence, the court cannot take from that tribunal the ultimate decision as to the facts.”
While it would be impracticable to detail the testimony, there are certain facts agreed upon or not seriously disputed which may be stated and upon 'which we can rest our conclusion. The plaintiff, who had become impressed with the mineral value of the land owned by one Mallory, had procured an option thereon for $100,000, with the intention either of selling it a higher figure ór obtaining the assistance of men with money who would engage with him in utilizing the mineral product consisting of silex. Not succeeding in the former, he sought an introduction through a brother-in-law to the defendants, and. presented the proposition to them. The plaintiff wished them to purchase and give him a half interest in the enter-' prise; this they refused to do, but finally consented to a quarter interest, which they were to carry for him and which was to be paid for out of the anticipated profits. Under such an agreement, which was satisfactory to the plaintiff, he undertook to purchase the property for the defendants, and succeeded in arranging a contract on terms mutually satisfactory to the parties. At the same time he secured a written order from the seller, Mallory, directed to the defendants for the payment to him of the sum of $10,000 as a commission on the sale. His story is that upon returning with the contract, on which he had paid $500 by means of a draft drawn on the defendants, he told them he was to receive $10,000 from Mai*297lory as a present, but he studiously concealed the fact of the written order, which he says was presented to them only on the day when the title was to be closed, and that they then placed their acceptance on the written order. It is thus clear that the plaintiff undertook as the agent or partner of the defendants to purchase the property at the lowest figure for which it could be purchased ; and it is equally clear that while acting in either capacity he could not, by serving two masters, receive from Mallory the large sum of $10,000 as a commission for his services as the latter’s agent, such employment being entirely inconsistent with the duty which he owed to the defendants. Unless with their knowledge and consent, he could acquire no right to such a commission; and if he should take it, the defendants, upon discovering the fact, could compel him to pay it over. To surmount this bar to his recovery, the plaintiff testified that he had “ no contract, understanding or positive agreement of any kind ■ whatsoever with Mr. Mallory in reference to the $10,000. He gave me this after it was over. He gave me this order.” Upon such testimony being given, the court interrogated him as follows: “ Made you a present of it? A. Yes, sir. Q. A gift of $10,000 for buying what there was to buy, do you mean that, that he made you a gift of $10,000 for buying on behalf of parties in New York property at $100,000 over there — responsible parties — do you mean that ? A. Judge, I mean he did.”
The inherent improbability of this story is not its sole weakness. That the $10,000 was not a gift to him personally by Mallory is shown : (1) By the complaint, which alleges an indebtedness and a promise by Mallory to pay him that amount for his services in negotiating the- sale of the property to the defendants. (2) By his testimony in the case of Holmes v. Mallory, which was a suit brought to recover a commission for the sale of the property, wherein he swore that at the time the contract purchase was completed he received the order for $10,000. “ Mr. Mallory gave me an order on them for ten thousand dollars, the commission agreed upon for having made this sale.” (3) By Mallory’s letter in which he refers to the order given to the plaintiff as “ an order on you for commissions.” (4) By a guaranty, to which the plaintiff was a party, given to Mallory when sued by Holmes, and which contains the recital: “ And whereas said *298D. D. Mallory, Jun., has paid E. Richard Esmond * *' * ■ the sum of $10,000-for effecting such sale, as the person legally entitled thereto * * (5) By the plaintiff’s letter, in which he writes : “ The termination of this suit releases any hindrance to paying me the ten thousand dollars commission that has been in statu quo because of the liability of the guarantee given Mallory that he would pay one-half of any judgment, &c., that Holmes might get in his suit for commissions.” (6) By other exhibits in the case which show an agreement by which the plaintiff was to receive commissions in the event of a sale of the property. Additional references might be made to the testimony to prove beyond peradventure the falsity of the suggestion that the $10,000 represented by the order sued upon was a gift and was not the result of a contract by which Mallory agreed to pay that sum as a commission for effecting a sale to the defendants; but they are unnecessary. While the demonstration of the untruth of the statement that it was a gift might not be conclusive on the plaintiff’s right to recover, yet upon a most important if not a crucial feature of the case, it shook, if it did not destroy, the credibility of the plaintiff as a witness in his own behalf.
If we set out, therefore, with the inference, which is irresistible, that the plaintiff, while under contract with the defendants, which made him a partner in the enterprise, or at least the agent of the defendants, undertook to purchase the property, and at the same time attempted to secure for his own benefit from the seller, Mallory, a commission of $16,000, we are furnished with an important aid in determining what the agreement was which the plaintiff and the defendants entered into regarding the disposition of this $10,000. There is force in the suggestion that, whatever the agreement, it w’as a nudumpaoUnn, because the plaintiff, in view of his relations with the defendants in negotiating the purchase, never acquired any legal right, as against them, to the $10,000. The -weight of testimony as to .whether the agreement was a promise to pay absolutely that amount, as contended by the plaintiff, or to allow it as a credit to the plaintiff as a contribution to the capital of the business, we think is overwhelmingly in support of the latter contention. It is true the plain tiff ?s evidence and the defendants’ acceptance of the order-tended to support the cause of action alleged in the complaint, that *299the defendants had accepted the draft in writing for the $10,000, which amount they had received by deducting it from the purchase price, 'and had agreed to pay it to the plaintiff. The acceptance of • the order; however, is explained by three witnesses as having been given at the time the title was closed, at the request of Mallory’s lawyer, who desired to have his liability to pay the commission disposed of and discharged. That such was the purpose of accepting the order is consistent with all the other testimony in the case, except the plaintiff’s statement that it was accepted unconditionally by one of the defendants on the morning when the title was closed, and before going to the lawyer’s office, where Mallory and all the parties met to close the title. If this testimony is to be credited we must infer that, having consented to give the plaintiff a quarter interest in the business for procuring the property, the defendants, upon discovery that he was to receive in addition $10,000 as commissions, thought nothing of .it, and consented that he should be paid that amount. This, however, is not only in .conflict with the testimony of several witnesses examined on behalf of the defendants, but is in direct conflict with one of the exhibits in the case, which reads as follows: “ This is to say that the interest of E. K,. Esmond in the Lantern Hill Silex Works with George H. & Nathan Seeley is as follows: Said Esmond is to have 25 per cent of the net profits, when obtained, out of the purchase of the property and money invested he has contributed thereto $10,000, all of which is subject to the same disposition as is that of the Messrs. Seeleys.” This exhibit was made by the plaintiff a year after the transaction was closed, and the circumstances under which he wrote it he thus details : “ Exhibit E is in my handwriting; I can’t tell yoii just the date that was made; that paper is a memorandum made by me at a time after I was trying to get my interest in this matter put down in writing; I could not find ■ out what they really would do or meant, and I found out in the conversation that that was what they thought would be done, or were willing to do; to make it sure that I was not mistaken, I said, ‘ Please repeat that,’ and that is why I put it there.”
Why, if his interest was fixed the year before, it was necessary to , get down in writing just what the defendants understood they had given him is not explained. But apart from this, this exhibit is *300conclusive upon the question that at some time a demurrer was interposed to the - absolute payment of the commission, and that it was a subject of discussion between the parties. The inference to be drawn from the evidence thus furnished by the plaintiff himself, coupled with the testimony of three other witnesses at least, is that when the defendants’- attention was first brought to the subject of the commission, which was prior to the closing of the ■ title, they refused to consent that the plaintiff should' have both his interest in the business and the commission, but insisted that he should elect between them, and that finally the arrangement was made, as claimed by the defendants, which, as held by the learned trial judge, was supported by a clear preponderance of evidence,, that the commission should be credited to the plaintiff as a contribution to the capital. The plaintiff thereafter, as superintendent or manager, undertook to conduct the business, and the books were, therefore, accessible to him ; and though he says he did not see the entry, it is conceded that the $10,000 was entered in the books to the credit of the plaintiff as a contribution to the capital of the business by the book-. keeper at the time the business was commenced, and that a year afterwards a statement or balance sheet of the business in which that appeared was furnished to the plaintiff; and yet, with notice thus brought home as to the light in which the defendants regarded the $10,000, we have acquiescence on the part of the plaintiff until such time as it was demonstrated that the business was a failure and the anticipated profits could not be realized. Then regretting, no doubt, the election to take profits instead of the commission, the plaintiff brought this action and undertook to support it by testimony which, of itself, was not only inherently improbable, but was overborne by every writing, including his own, produced in evidence, except the written Order, and by every witness examined save the plaintiff himself.
There can be no doubt, upon such a record, that had the question in any phase been presented to the jury and a verdict been obtained in the plaintiff’s favor, it would be our duty to reverse it on the ground that it was against the weight of evidence. While this would not necessarily justify the direction of a verdict,, we think, upon the facts here appearing, that disposition was proper, because, in support'of the defense tlie evidence is “ so certain and convine*301ing that no reasonable mind could come to any but one conclusion.” (Bagley v, Bowe, 105 N. Y. 171.) We have less hesitation in reaching this conclusion, because we think that, taking the plaintiff’s story as true, there was absent to'support the defendants’ assent to the payment, under the agreement alleged, a sufficient consideration upon which to support their promise, so long as the plaintiff retained an interest in the business; that the defendants had a right to regard the $10,000 as an asset of the partnership, and that when, instead of doing this, they assented to «allowing the plaintiff the benefit of it as a contribution to that extent to the capital of the copartnership, he received all he was entitled to and has no just ground for complaint.
We think, therefore, the judgment was right and should be affirmed, with costs.
)Van Brunt, P. J., Patterson and HcLaughlin, JJ., concurred; Ingraham, J., concurred in.result.
Judgment affirmed, with costs.